In an action to recover damages for breach of contract, the defendants appeal from so much of an order of the Supreme Court, Suffolk County (Pines, J.), dated January 12, 2007, as denied that branch of their motion which was for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
In response to the defendants’ prima facie showing of entitlement to judgment as a matter of law based upon the written agreements between the parties, the plaintiff raised triable issues of fact arising from the allegations in his complaint, and the admissions of the defendant Frank Urbinati, Jr., at a deposition in a prior action (see Matisoff v Dobi, 90 NY2d 127, 134 [1997]; Pollnow v Poughkeepsie Newspapers, 67 NY2d 778, 780 [1986]; EDP Hosp. Computer Sys., Inc. v Bronx-Lebanon Hosp. Ctr., 13 AD3d 476, 478 [2004]; Bono v Cucinella, 298 AD2d 483, 484 [2002]). Goldstein, J.P., Fisher, Garni and McCarthy, JJ., concur.